Name: Commission Regulation (EC) No 2255/98 of 20 October 1998 establishing the forecast supply balance for olive oil for the Canary Islands under the specific measures provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  processed agricultural produce;  EU finance;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities21. 10. 98 L 283/5 COMMISSION REGULATION (EC) No 2255/98 of 20 October 1998 establishing the forecast supply balance for olive oil for the Canary Islands under the specific measures provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Regulation (EC) No 2348/ 96 (2), and in particular Article 3(4) thereof, Whereas Commission Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 825/98 (4), estab- lishes specific measures for the Canary Islands with regard to certain agricultural products; Whereas Commission Regulation (EC) No 2137/97 (5) establishes the forecast supply balance for olive oil for the period 1 November 1997 to 31 October 1998; Whereas, in order to enable the Canary Islands to be supplied with olive oil for the entire 1998/99 marketing year, an additional forecast supply balance must be adopted for the period 1 November 1998 to 31 October 1999; Whereas, in order to avoid any interruption in the arrangements, this Regulation should apply from 1 November 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 For the application of Articles 2 and 3 of Regulation (EEC) No 1601/92, the forecast balance for the supply of olive oil sector products benefiting from exemption from duties on imports from third countries or benefiting from Community aid shall be as laid out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 296, 17. 11. 1994, p. 23. (4) OJ L 117, 21. 4. 1998, p. 5. (5) OJ L 297, 31. 10. 1997, p. 1. EN Official Journal of the European Communities 21. 10. 98L 283/6 ANNEX Forecast supply balance for olive oil for the Canary Islands for the period 1 November 1998 to 31 October 1999 (in tonnes) Product code Description of goods Quantity 1509 10 90 100 Virgin olive oil in immediate packings of a net content of 5 litres or less 600 1509 10 90 900 Virgin olive oil in immediate packings of a net content greater than 5 litres 600 1509 90 00 100 Olive oil (Riviera) in immediate packings of a net content of 5 litres or less 13 000 1509 90 00 900 Olive oil (Riviera) in immediate packings of a net content greater than 5 litres 1 500 1510 00 90 100 Pomace oil in immediate packings of a net content of 5 litres or less 350 1510 00 90 900 Pomace oil in immediate packings of a net content greater than 5 litres 150 Total 16 200 The quantities fixed may be exceeded up to a maximum of 20 % provided that the combined quantity for the products concerned is not exceeded.